Opinion issued June 9, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00208-CR
                               NO. 01-16-00209-CR
                            ———————————
                   IN RE ARTHUR DAVID LOWE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Arthur David Lowe, has filed a petition for writ of mandamus,

challenging the trial court’s nunc pro tunc judgments entered in April 2014 in two

underlying criminal convictions for aggravated kidnapping.1




1
      The underlying case is The State of Texas v. Arthur David Lowe, trial court cause
      numbers 659154 and 659156, in the 339th District Court of Harris County, Texas,
      the Honorable Maria T. Jackson, presiding.
      Although he challenges the trial court’s nunc pro tunc judgments, relator is

nonetheless challenging felony convictions. To challenge felony convictions, the

remedy is by habeas corpus, not by mandamus. See TEX. CODE CRIM. PROC. ANN.

art. 11.07 (West 2015); see also In re Harrison, 187 S.W.3d 199, 200 (Tex. App.—

Texarkana 2006, orig. proceeding) (sole method for collateral attack on felony

conviction is application for writ of habeas corpus). Even if we construed relator’s

petition as an application for habeas corpus, we would have no jurisdiction to

consider it. See Kim v. State, 181 S.W.3d 448, 449 (Tex. App.—Waco 2005, no

pet.) (court of appeals lacks jurisdiction over post-conviction collateral attack by

habeas corpus); Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana

2005, orig. proceeding) (dismissing for lack of jurisdiction application for writ of

habeas corpus as court of appeals lacks original jurisdiction over 11.07 applications

for writ of habeas corpus); Ashorn v. State, 77 S.W.3d 405, 409 (Tex. App.—

Houston [1st Dist.] 2002, pet. ref’d) (court of appeals has no original habeas corpus

jurisdiction in criminal cases); In re Thomas, No. 01–15–00786–CR, 2015 WL
6081429, at *1 (Tex. App.—Houston [1st Dist.] Oct. 13, 2015, orig. proceeding)

(dismissing for lack of jurisdiction petition for writ of habeas corpus because court

has no original habeas corpus jurisdiction in criminal case). Accordingly, we have

no jurisdiction to grant the relief relator seeks.

      We dismiss the petition for want of jurisdiction.


                                            2
                                 PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3